Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 1 of 56




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


   ADT, LLC, et al,

                      Plaintiffs,               CASE No. 20-cv-23918- AMC

               v.

   SAFEHOME SECURITY, INC., et al.,

                       Defendants.

   SAFEHOME SECURITY, INC., et al.,

                    Counterclaim-Plaintiffs,

               v.

   ADT, LLC, et al,

                    Counterclaim-Defendants.

        ANSWER AND AFFIRMATIVE DEFENSES TO THE SECOND AMENDED
                    COMPLAINT AND COUNTERCLAIMS


         Defendants Safe Home Security, Inc. (“Safe Home”); and Security Systems, Inc. (“SSI”)

  (Safe Home and SSI together, “Defendants”) by and through undersigned counsel Answer the

  Second Amended Complaint and assert Affirmative Defenses and Counterclaims as follows:

                                     SUMMARY OF THE CASE

         1.     This case is about each of the Defendants’ practice of using false and

  misleading sales practices to target ADT customers across the country during unannounced

  door-to-door sales visits to ADT customers’ homes.
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 2 of 56




  Safe Home Security Inc. Answer: Admits only that Plaintiffs purport to bring a case about

  false and misleading sales practices and denies all other allegations and Plaintiffs’ entitlement to

  relief.

  Security Systems Inc. Answer: Admits only that Plaintiffs purport to bring a case about false

  and misleading sales practices and denies all other allegations and Plaintiffs’ entitlement to

  relief.

            2.     In a calculated attempt to convert ADT customers to Defendants’ customers

  without their knowledge, each Defendant’s sales representatives, through well-rehearsed

  deceptive tactics, have misled masses of ADT customers to believe their receptive employer is

  affiliated with ADT. These willful affiliation misrepresentations lead ADT’s customers to do

  business with these Defendants under false pretenses, often leaving ADT customers unwittingly

  bound to multi-year contracts with these entities. Even for ADT customers that learn the true

  nature of Defendants’ scam, it is often too little, too late. By ensuring their contracts are next to

  impossible to cancel, Defendants have successfully trapped ADT customers in multi-year

  contracts worth thousands of dollars.

  Safe Home Security Inc. Answer: Denied.

  Security Systems Inc. Answer: Denied.

            3.     Each Defendant accomplishes this scam by freeriding on the goodwill of

  ADT, convincing ADT customers, among other things: (1) that the Defendant’s sales agent is

  there to simply “update” or “upgrade” the ADT customer’s equipment, when in reality he or she

  is switching out the ADT system for that of the respective Defendant; (2) that ADT has been

  bought out or is going out of business and that the Defendant is taking over ADT accounts; and


                                                    2
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 3 of 56




  (3) that the Defendant is a subcontractor, installer or is otherwise affiliated with or acting on

  behalf of ADT. These (and other) routinely-used acts of deception allow Defendants to

  successfully take advantage of ADT’s goodwill and steal ADT’s customers under false pretense,

  all the while damaging the goodwill underlying the “ADT” brand name. Indeed, the Defendants’

  scheme leads some customers to ultimately cancel ADT’s services, and others to become so

  frustrated with ADT because of Defendants’ practices that the customer stops paying for any

  alarm system at all.

  Safe Home Security Inc. Answer: Denied.

  Security Systems Inc. Answer: Denied.

         4.        Not only do these willfully deceptive tactics rob ADT of its customers and

  damage ADT’s name – they violate Section 43(a) of the Lanham Act, 15 U.S.C. §

  1125(a)(1)(A), and the related common law of unfair competition. ADT thus seeks

  compensatory damages to remedy the Defendants’ conduct, including: (1) its loss of numerous

  customers, both known and unknown, and the disruption of thousands of others since each

  individual Defendant’s deceptive practices began; (2) ADT’s injuries to its goodwill and

  reputation; (3) ADT’s lost royalties from Defendants’ unauthorized use of the ADT brand; (4)

  each Defendant’s profits from its respective ill-gotten gains; (5) ADT’s attorneys’ fees; and (6)

  punitive damages to punish and deter each Defendant from continuing to engage in its

  intentionally false and misleading conduct.

  Safe Home Security Inc. Answer: Denied.

  Security Systems Inc. Answer: Denied.

         5.        There is no indication the Defendants intend to stop their deceptive sales

                                                    3
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 4 of 56




  practices, and ADT anticipates by the time of trial the volume of reports about deceptive sales

  practices by the Defendants will be even more numerous. To be sure, the number of reported

  incidents of deceptive sales practices is only the tip of the iceberg of ADT customers each

  Defendant has deceived. For every report of a deceptive sales incident, many more go

  unreported.

  Safe Home Security Inc. Answer: Denied.

  Security Systems Inc. Answer: Denied.

            6.    ADT has been fighting this problem for many years. Defendants’ conduct not

  only irreparably harms ADT and its customers, it inflicts damage on the entire home security

  system industry. Home alarm providers like ADT make their keep by instilling a sense of

  security and trust in their customers. Defendants’ scamming and deceptive conduct ruins that

  effort, instilling in the consuming public distrust for home alarm providers.

  Safe Home Security Inc. Answer: Defendant denies all allegations directed at Safe Home and

  denies knowledge or information sufficient to form a belief as to the truth of the allegations not

  directed at Safe Home.

  Security Systems Inc. Answer: Defendant denies all allegations directed at SSI and denies

  knowledge or information sufficient to form a belief as to the truth of the allegations not directed

  at SSI.

                                           THE PARTIES

            7.    Plaintiff The ADT Security Corporation, is a Delaware corporation with its

  principal place of business at 1501 Yamato Road, Boca Raton, Florida 33431. The ADT

  Security Corporation is a holding company that owns, inter alia, all ADT trademarks, including


                                                   4
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 5 of 56




  without limitation 21 ADT live word trademarks featuring the letters “A – D – T,” registered in

  the United States Patent & Trademark Office that bear the registration numbers 3251836,

  3352491, 710708, 710507, 3515266, 3511263, 3445423, 3909665, 3485321, 3421797,

  1034716, 838956, 803247, 846966, 3348663, 3253804, 3445420, 3991449, 3335239, 3335298,

  and 3427081 (“ADT Trademarks”). The ADT Security Corporation is ultimately wholly owned

  by ADT Inc., a Delaware corporation whose common stock is traded on the New York Stock

  Exchange.

  Safe Home Security Inc. Answer: Defendant denies knowledge or information sufficient to

  form a belief as to the truth of the allegations and demands strict proof of same.

  Security Systems Inc. Answer: Defendant denies knowledge or information sufficient to form a

  belief as to the truth of the allegations and demands strict proof of same.

         8.       Plaintiff ADT LLC is a Delaware limited liability company with its principal

  place of business at 1501 Yamato Road, Boca Raton, Florida 33431. ADT LLC is an operating

  company that conducts the ADT alarm services business in the United States. ADT LLC uses

  the ADT Trademarks under license from The ADT Security Corporation. ADT LLC is owned

  by The ADT Security Corporation.

  Safe Home Security Inc. Answer: Defendant denies knowledge or information sufficient to

  form a belief as to the truth of the allegations and demands strict proof of same.

  Security Systems Inc. Answer: Defendant denies knowledge or information sufficient to form a

  belief as to the truth of the allegations and demands strict proof of same.

         9.       Defendant Safe Home Security, Inc. is a Connecticut corporation with its



                                                   5
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 6 of 56




  principal place of business located at 1125 Middle Street #201, Middletown, Connecticut

  06457. Safe Home was incorporated in 1988. Safe Home’s registered agent for service of

  process in Connecticut is Incorp Services, Inc. 6 Landmark Square, 4th Floor, Stamford, CT

  06901. Safe Home’s registered agent for service of process in Florida is InCorp. Services, Inc.,

  17888 67th Court North, Loxahatchee, FL 33470.

  Safe Home Security Inc. Answer: Admitted.


  Security Systems Inc. Answer: This allegation is not directed at SSI and so no answer is

  required. In the event an answer is deemed required, SSI denies knowledge or information

  sufficient to form a belief as to the truth of the allegations.

          10.      Alliance Security, Inc. (“Alliance”) is also a residential alarm monitoring

  company that has targeted ADT customers through door-to-door sales that utilize the same

  types of deceptive sales tactics as Safe Home and Safeguard. Alliance is a Delaware corporation

  with its principal place of business located at 33 Broad Street, Providence, Rhode Island 02903.

  Safe Home Security Inc. Answer: Defendant denies the allegations directed at Safe Home and

  denies knowledge or information sufficient to form a belief as to the truth of the remaining

  allegations.

  Security Systems Inc. Answer: Defendant denies the allegations directed at SSI and denies

  knowledge or information sufficient to form a belief as to the truth of the remaining allegations.

          11.      On July 14, 2017, Alliance filed a Chapter 11 bankruptcy petition in the

  United States Bankruptcy Court for the District of Rhode Island, Case No. 1:17-bk-11190. On

  May 24, 2019, the Bankruptcy Court approved a June 30, 2019 sale of substantially all of

  Alliance’s assets to Defendant Safe Home, including—on information and belief—all of

                                                      6
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 7 of 56




  Alliance’s customer accounts obtained from ADT through deceptive sales practices.

  Accordingly, Safe Home is Alliance’s successor-in-interest and is liable for Alliance’s tortious

  actions directed at ADT and its customers.

  Safe Home Security Inc. Answer: Safe Home denies that it is Alliance’s successor-in-interest

  and denies that it is liable for Alliance’s tortious actions directed at ADT and ADT’s customers.

  Safe Home denies that it acquired customer accounts from obtained from ADT through

  deceptive sales practices. With respect to the remaining allegations, Safe Home asserts that these

  are legal conclusions which should be referred to the court and for which no response is required.

  To the extent a response is required, Safe Home asserts that it lacks knowledge or information

  sufficient to form a belief as to the truth of the allegations.

  Security Systems Inc. Answer: This allegation is not directed at SSI and so no answer is

  required. In the event an answer is deemed required, SSI denies knowledge or information

  sufficient to form a belief as to the truth of the allegations.

          12.      Defendant Security Systems, Inc. d/b/a Safeguard America (“Safeguard”) is

  a Connecticut corporation with its principal place of business located at 1125 Middle Street

  #201, Middletown, Connecticut 06457. Safeguard was incorporated in 1992. Safeguard’s

  registered agent for service of process in Connecticut is Incorp Services, Inc. 6 Landmark

  Square, 4th Floor, Stamford, CT 06901. Safeguard’s registered agent for service of process in

  Florida is InCorp. Services, Inc., 17888 67th Court North, Loxahatchee, FL 33470.

  Safe Home Security Inc. Answer: This allegation is not directed at Safe Home and so no

  answer is required. In the event an answer is deemed required, Safe Home denies knowledge or

  information sufficient to form a belief as to the truth of the allegations.


                                                      7
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 8 of 56




  Security Systems Inc. Answer: Admitted.

                                      JURISDICTION AND VENUE

          13.      This Court has jurisdiction over this action pursuant to Section 1331 of Title

  28 because it presents a federal question under Section 43 of the Lanham Act.

  Safe Home Security Inc. Answer: Safe Home asserts that these are legal conclusions which

  should be referred to the court and for which no response is required. To the extent a response is

   required, Safe Home asserts that it lacks knowledge or information sufficient to form a belief as

   to the truth of the allegations.

  Security Systems Inc. Answer: SSI asserts that these are legal conclusions which should be

  referred to the court and for which no response is required. To the extent a response is required,

  SSI asserts that it lacks knowledge or information sufficient to form a belief as to the truth of the

  allegations.

          14.      This Court has supplemental jurisdiction over the state-law claims also

  asserted in this action pursuant to Section 1367(a) of Title 28.

  Safe Home Security Inc. Answer: Safe Home asserts that these are legal conclusions which

  should be referred to the court and for which no response is required. To the extent a response is

  required, Safe Home asserts that it lacks knowledge or information sufficient to form a belief as

  to the truth of the allegations.

  Security Systems Inc. Answer: SSI asserts that these are legal conclusions which should be

  referred to the court and for which no response is required. To the extent a response is required,

  SSI asserts that it lacks knowledge or information sufficient to form a belief as to the truth of the

  allegations.

                                                    8
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 9 of 56




         15.       Venue lies in this District pursuant to Section 1391(b) of Title 28 because

  events giving rise to the claims asserted in this Complaint occurred in this District and because

  each of the Defendants are subject to the Court’s personal jurisdiction in this District for

  committing tortious conduct purposefully directed at this District, as described in this

  Complaint.

  Safe Home Security Inc. Answer: Safe Home denies the allegations against it and with regard

  to the remaining allegations, asserts that these are legal conclusions which should be referred to

  the court and for which no response is required. To the extent a response is required, Safe Home

  asserts that it lacks knowledge or information sufficient to form a belief as to the truth of the

  allegations.

  Security Systems Inc. Answer: SSI denies the allegations against it and with regard to the

  remaining allegations, asserts that these are legal conclusions which should be referred to the

  court and for which no response is required. To the extent a response is required, SSI asserts that

  it lacks knowledge or information sufficient to form a belief as to the truth of the allegations.

                                     GENERAL ALLEGATIONS

                 ADT and the Defendants Compete in the Home Security System,
                            Automation, and Smart Home Markets

         16.       ADT, founded in 1874, is the oldest, largest, and best-known provider of

  electronic security, automation and smart home services and equipment for homes and

  businesses in the United States.

  Safe Home Security Inc. Answer: Defendant denies knowledge or information sufficient to

  form a belief as to the truth of all allegations in Paragraph 16 except the allegation that ADT is

  the best-known provider, which Defendant denies.


                                                    9
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 10 of 56




   Security Systems Inc. Answer: Defendant denies knowledge or information sufficient to form a

   belief as to the truth of all allegations in Paragraph 16 except the allegation that ADT is the best-

   known provider, which Defendant denies.

          17.       ADT provides security, automation, and smart-home services and equipment

   nationwide and is engaged in interstate commerce for the purposes of the Lanham Act.

   Safe Home Security Inc. Answer: Defendant denies knowledge or information sufficient to

   form a belief as to the truth of the allegations and refers legal conclusions to the court for

   adjudication.

   Security Systems Inc. Answer: Defendant denies knowledge or information sufficient to form a

   belief as to the truth of the allegations and refers legal conclusions to the court for adjudication.

          18.       ADT’s name and trademarks are registered with the United States Patent and

   Trademark Office.

   Safe Home Security Inc. Answer: Defendant denies knowledge or information sufficient to

   form a belief as to the truth of the allegations and demands strict proof of same.

   Security Systems Inc. Answer: Defendant denies knowledge or information sufficient to form a

   belief as to the truth of the allegations and demands strict proof of same.

          19.       As a Florida resident, ADT is injured in Florida by the tortious activities of

   each of the Defendants.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

          20.      Defendant Safe Home’s reach is nationwide, operating in most states, including

   Florida. Safe Home is registered to do business in Florida with the Florida Department of State,


                                                     10
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 11 of 56




   Division of Corporations.

   Safe Home Security Inc. Answer: Admitted.

   Security Systems Inc. Answer: This allegation is not directed at SSI and so no answer is

   required. In the event an answer is deemed required, SSI denies knowledge or information

   sufficient to form a belief as to the truth of the allegations.

           21.      Alliance, Anthem, and Safeguard each operate in various states across the

   country, including Florida.

   Safe Home Security Inc. Answer: Defendant denies knowledge or information sufficient to

   form a belief as to the truth of the allegations.

   Security Systems Inc. Answer: SSI denies knowledge or information sufficient to form a belief

   as to Alliance and Anthem, but admits only that SSI has customers in various states, including

   Florida.

           22.      A substantial fraction of the violations that form the basis of this complaint

   occurred in Florida. At all times relevant to this Complaint, each Defendant misled Florida

   consumers and       engaged in the deceptive sales practices that are the subject of this civil action.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

           23.      Defendants and ADT are direct competitors in the security systems,

   automation, and smart home markets. ADT and the Defendants market and sell substantially

   similar goods made by the same suppliers through the same channels to the same target markets

   of residential consumers. The companies also provide substantially similar security monitoring

   services to their respective customers. ADT operates in each of the states in which the

   Defendants sell and install alarm systems.



                                                       11
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 12 of 56




   Safe Home Security Inc. Answer: Defendant denies knowledge or information sufficient to

   form a belief as to the truth of the allegations.

   Security Systems Inc. Answer: Defendant denies knowledge or information sufficient to form a

   belief as to the truth of the allegations.

                                   Defendants’ Deceptive Sales Practices

           24.      Each Defendant’s respective sales agents target ADT customers in various yet

   near- identical ways, often by seeking houses with the distinctive ADT yard sign and/or

   window stickers that ADT’s customers post on their premises to deter burglars and trespassers.

   In addition, these yard signs and window stickers communicate to competitors, such as the

   Defendants, that the homeowner has an existing business relationship with ADT.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

           25.      The complaints received by ADT show that the Defendants’ sales agents many

   times intentionally target ADT customers that are over the age of 65, are infirm, or have

   diminished mental capacities.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

           26.      The Defendants’ sales agents generally solicit ADT’s customers in

   unannounced “cold” door-to-door sales visits to the customers’ homes. At the beginning of

   these visits, and often throughout the sales encounter, the agents use deceptive sales pitches that

   are intended to mislead (and that do mislead) ADT’s customers into believing that the

   individual Defendant represents ADT, is affiliated with ADT, that the Defendant’s sales agent

   is visiting ADT’s customer at ADT’s direction, that Defendant’s sales agent works for the


                                                       12
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 13 of 56




   companies that made the ADT alarm equipment installed in the customers’ homes, or that ADT

   has otherwise blessed the Defendant to work on ADT’s behalf.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

          27.      Despite knowing that these statements are false, each Defendant’s sales agents

   use these pitches to induce ADT customers to believe that they have an existing business

   relationship with the agents, to trust them, and to grant the agents entry into their homes. Once

   inside, having won the customers’ trust by this deception, the agents lead the customers to sign

   the respective Defendant’s sales contracts and install the respective Defendant’s alarm systems

   in the often mistaken belief that they are receiving new ADT equipment from ADT, an ADT

   affiliate, an ADT successor, that the Defendant has or is assuming the ADT customer’s account,

   or that the customer has no choice but to permit the transaction to go forward if he or she

   wishes to continue to have operational alarm-monitoring services.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

          28.      In reality, neither Defendants nor their sales agents are affiliated with ADT in

   any way. Nor have any of the Defendants legitimately assumed any ADT customer accounts or

   succeeded ADT in the home security monitoring market. Accordingly, the statements made by

   the Defendants’ respective sales agents in order to gain entry into the homes of ADT’s

   customers and convince them to allow the sales agent to replace ADT equipment and/or the

   underlying alarm monitoring services are false and misleading.

   Safe Home Security Inc. Answer: Defendant admits only that it is not affiliated with ADT and

   denies that it has sales agents and denies the remaining allegations.



                                                   13
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 14 of 56




   Security Systems Inc. Answer: Defendant admits only that it is not affiliated with ADT and

   denies that it has sales agents and denies the remaining allegations.

          29.      Having heard the Defendant’s untrue claims of affiliation with ADT, ADT’s

   customers allow these sales agents into their homes in the mistaken belief that they are speaking

   with a person somehow affiliated with ADT, visiting to provide the customers with goods and

   services that are related to their existing ADT alarm system. ADT’s customers repeatedly

   confirm that but for this initial confusion, they would never have allowed any of the

   Defendants’ sales agents into their homes or to otherwise inspect, manipulate, or replace the

   equipment previously installed by ADT.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

          30.      The alarm monitoring services provided by ADT and subscribed to by ADT’s

   customers require the use of equipment compatible with ADT’s services. Accordingly, once the

   Defendants remove ADT’s equipment from customer homes, ADT is typically no longer able to

   provide the services its customers have contracted for.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

          31.      As a result, a number of ADT customers have unwittingly found themselves

   with Defendants’ alarm systems installed in their homes, and with simultaneous contractual

   obligations to both ADT and the Defendant who deceived them into entering into a contract

   under false pretenses.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.


                                                   14
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 15 of 56




          32.      In other instances, the customers retained Defendants’ systems and terminated

   their ADT contracts, often because the respective Defendant makes it too cumbersome and

   time- consuming for the customer to end the Defendant’s service, despite it being consummated

   through deceptive means. In some circumstances, each of the Defendants will require their

   dishonestly obtained customers to pay substantial contract-termination fees without

   consideration that the customer’s contract was acquired through false and deceptive means.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

          33.      As highlighted above, such deceptive sales practices and claims of affiliation

   with ADT are typical of the hundreds of complaints ADT has received from its customers about

   the Defendants and their deceptive sales practices.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

          34.      Indeed, ADT has already uncovered numerous instances of each Defendant

   engaging in these types of deceptive sales practices. For example, on January 17, 2020, a Safe

   Home sales agent visited ADT customer P. Franklin’s home in Orlando, Florida. The sales

   agent told Ms. Franklin that Safe Home was a part of ADT and that he was there to perform a

   necessary upgrade to her ADT system. A technician accompanying the Safe Home sales agent

   removed ADT’s equipment and installed Safe Home equipment while the sales agent had Ms.

   Franklin fill out paperwork on an iPad ostensibly related to the “upgrade.”

   Safe Home Security Inc. Answer: Denied.




                                                   15
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 16 of 56




   Security Systems Inc. Answer: Defendant denies all allegations directed at SSI and denies

   knowledge or information sufficient to form a belief as to the truth of the allegations not directed

   at SSI.

             35.   Upon further investigation, Ms. Franklin realized she had been deceived and

   that the individuals who had visited her home were not, in fact, related to or affiliated with ADT

   at all, nor did her equipment require any upgrades whatsoever. She then called ADT’s customer

   care center to report the deceptive sale, and ADT subsequently sent out a technician to reinstall

   the ADT equipment Safe Home had removed so that Ms. Franklin could continue to receive

   alarm monitoring from ADT.

   Safe Home Security Inc. Answer: Defendant denies knowledge or information sufficient to

   form a belief as to Ms. Franklin’s state of mind and denies the remaining allegations.

   Security Systems Inc. Answer: Defendant denies all allegations directed at SSI and denies

   knowledge or information sufficient to form a belief as to the truth of the allegations not directed

   at SSI.

             36.   Nor are Safe Home’s deceptive sales practices limited to Florida. On January 7,

   2020, a Safe Home sales agent visited the home of ADT customer F. Ferrell in Bogalusa,

   Louisiana. Mr. Ferrell is a 74-year old man suffering from partial paralysis. He was preparing

   for surgery when a Safe Home sales agent knocked on his door. Mr. Ferrell informed the sales

   agent that he was in great pain and was preparing for surgery, but the sales agent insisted on

   entering Mr. Ferrell’s home, telling him that ADT had sent the sales agent to inspect ADT’s

   equipment and arrange for an upgrade. ADT did no such thing.

   Safe Home Security Inc. Answer: Defendant denies knowledge or information sufficient to

   form a belief as to Mr. Ferrell’s condition and intentions and denies the remaining allegations.

                                                    16
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 17 of 56




   Security Systems Inc. Answer: Defendant denies all allegations directed at SSI and denies

   knowledge or information sufficient to form a belief as to the truth of the allegations not directed

   at SSI.

             37.   During this interaction, Mr. Ferrell made it clear to the sales agent that he

   already had a contract with ADT. In order to avoid being confronted with his false claims of

   affiliation with ADT, the Safe Home sales agent stated that the upgrade would merely “extend”

   Mr. Ferrell’s contract with ADT and not to worry. He then instructed Mr. Ferrell to sign what

   Mr. Ferrell believed was paperwork documenting the upgrade. In reality, this paperwork was a

   new contract with Safe Home unrelated to the services provided by ADT.

   Safe Home Security Inc. Answer: Defendant denies knowledge or information sufficient to

   form a belief as to Mr. Ferrell’s condition and intentions and denies the remaining allegations.

   Security Systems Inc. Answer: Defendant denies all allegations directed at SSI and denies

   knowledge or information sufficient to form a belief as to the truth of the allegations not directed

   at SSI.

             38.   On January 10, 2020, Safe Home sent a technician to Mr. Ferrell’s home to

   remove the ADT equipment installed in his home and replace it with Safe Home equipment.

   ADT received a notification that its installed equipment had been disconnected and promptly

   called Mr. Ferrell to determine the cause of the alarm-monitoring interruption. During this call,

   ADT informed Mr. Ferrell that it had not sent anyone to his home to upgrade or otherwise

   inspect his equipment and that the Safe Home sales agent was not in any way related to or

   affiliated with ADT. Upon Mr. Ferrell’s request, ADT subsequently sent out a technician to

   reinstall the ADT equipment that Safe Home had removed.

   Safe Home Security Inc. Answer: Safe Home denies the allegations against and denies

                                                    17
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 18 of 56




   knowledge or information sufficient to form a belief as to the truth of the allegations regarding

   ADT’s communications.

   Security Systems Inc. Answer: Defendant denies all allegations directed at SSI and denies

   knowledge or information sufficient to form a belief as to the truth of the allegations not directed

   at SSI.

             39.   On November 18, 2019, Safe Home sent sales agent Joshua Curtis to the home

   of B. Brown. Curtis told Ms. Brown that ADT was going out of business, Safe Home was taking

   over its accounts in the area, and Ms. Brown would need to sign an agreement to have new

   equipment installed in her home in order to continue receiving alarm-monitoring service. Ms.

   Brown signed this document, and Safe Home removed ADT’s equipment and installed its own.

   Safe Home Security Inc. Answer: Safe Home denies knowledge or information sufficient to

   form a belief as to what Ms. Brown signed and whether equipment was removed and Safe Home

   denies the remaining allegations.

   Security Systems Inc. Answer: Defendant denies all allegations directed at SSI and denies

   knowledge or information sufficient to form a belief as to the truth of the allegations not directed

   at SSI.

             40.   On November 15, 2019, Safe Home sent a sales agent to the home of ADT

   customers K. and M. Meissner. The sales agent told M. Meissner that ADT was going out of

   business in the area and Safe Home was taking over all of ADT’s accounts. The sales agent

   further told the Meissners not to contact ADT, as Safe Home would handle transitioning the

   services over as needed, further explaining that the Meissners would need to sign paperwork to

   authorize the installation of equipment “necessary” for the Meissners to continue receiving

   alarm-monitoring service. Contrary to the representations made by the sales agent, the



                                                    18
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 19 of 56




   document signed by the Meissners was actually a contract for services with Safe Home.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Defendant denies all allegations directed at SSI and denies

   knowledge or information sufficient to form a belief as to the truth of the allegations not directed

   at SSI.

             41.    A Safe Home technician accompanying the sales agent removed ADT’s

   equipment, installed Safe Home’s equipment, and took the removed ADT equipment with him.

   While the Meissners have stated they would like to remain ADT customers, they are unable to

   given the contract the Safe Home sales agent deceived them into signing.

   Safe Home Security Inc. Answer: Safe Home denies knowledge or information sufficient to

   form a belief as to the truth of the allegations.

   Security Systems Inc. Answer: Defendant denies all allegations directed at SSI and denies

   knowledge or information sufficient to form a belief as to the truth of the allegations not directed

   at SSI.

             42.    Similarly, on February 2, 2019, Safe Home sent a sales agent to the home of

   ADT customer M. Powell. As with the Ms. Brown, the Meissners, and others, the sales agent

   told Mr. Powell that ADT had gone out of business and Safe Home was taking over all of

   ADT’s accounts in the area, convinced him to sign a contract with Safe Home under false

   pretenses, removed ADT’s equipment, and installed Safe Home’s equipment.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Defendant denies all allegations directed at SSI and denies

   knowledge or information sufficient to form a belief as to the truth of the allegations not directed

   at SSI.



                                                       19
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 20 of 56




          43.      Safeguard employs the same approach to its deceptive sales tactics, convincing

   ADT’s customers that ADT already has or is currently going out of business and that Safeguard

   is taking over all of ADT’s accounts in the area.

   Safe Home Security Inc. Answer: Defendant denies all allegations directed at Safe Home and

   denies knowledge or information sufficient to form a belief as to the truth of the allegations not

   directed at Safe Home.

   Security Systems Inc. Answer: Denied.

          44.      This is what happened to ADT customer D. Brown, among others. On April 8,

   2019, a Safeguard sales agent visited Ms. Brown’s home in Plant City, Florida. The sales agent

   told Ms. Brown that ADT was no longer servicing the area and that he would upgrade her

   system with a medical alert. A technician subsequently replaced the ADT-installed equipment,

   rendering ADT unable to provide the alarm monitoring services contracted for by Ms. Brown.

   Ms. Brown did not discover Safeguard’s deception until the equipment installed by Safeguard

   began to malfunction, leading her to call ADT’s customer care department.

   Safe Home Security Inc. Answer: Defendant denies all allegations directed at Safe Home and

   denies knowledge or information sufficient to form a belief as to the truth of the allegations not

   directed at Safe Home.

   Security Systems Inc. Answer: Defendant denies knowledge or information sufficient to form a

   belief as to what and whether equipment was replaced or whether ADT was rendered unable to

   provide services. Defendant denies all remaining allegations.

          45.      Similarly, on March 13, 2019, Safeguard sent sales agent John Alex and several

   technicians to the home of ADT customer E. Murray. These Safeguard employees told Ms.

   Murray that ADT was going out of business and that she would need to sign a new agreement


                                                   20
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 21 of 56




   with Safeguard in order to continue to receive alarm-monitoring services. As a result of this

   deception, Ms. Murray agreed to allow Safeguard to remove the ADT equipment from Ms.

   Murray’s home and install its own.

   Safe Home Security Inc. Answer: Defendant denies all allegations directed at Safe Home and

   denies knowledge or information sufficient to form a belief as to the truth of the allegations not

   directed at Safe Home.

   Security Systems Inc. Answer: Denied.

          46.         Safeguard’s sale agents also make the same false claims of current affiliation

   with ADT as the other Defendants. On August 7, 2019, a Safeguard sales agent knocked on the

   door of ADT customer D. Edwards, claiming that he had been sent by ADT to perform

   maintenance on Mr. Edwards’ ADT alarm equipment and provide him with an upgrade.

   Sensing that ADT would not send a technician out to his home to perform such maintenance

   without first setting up an appointment, Mr. Edwards refused to let the sales agent into his home

   without first confirming the need for any such upgrade.

   Safe Home Security Inc. Answer: Defendant denies all allegations directed at Safe Home and

   denies knowledge or information sufficient to form a belief as to the truth of the allegations not

   directed at Safe Home.

   Security Systems Inc. Answer: Denied.

          47.         Despite the prevalence of such misleading sales practices among the

   Defendants’ door-to-door sales teams, their deceptive and infringing conduct is not limited to

   in-person sales.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.



                                                     21
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 22 of 56




             48.   For example, in early October 2019, an Alliance sales agent called ADT

   customer M. Gallo, stating that she was with her current alarm services provider and had been

   instructed to offer her a better monthly rate due to her tenure with ADT. The sales agent then

   scheduled an appointment for October 15, 2019 in order to install upgraded equipment.

   Safe Home Security Inc. Answer: Safe Home denies that it is Alliance’s successor-in-interest

   and denies that it is liable for Alliance’s tortious actions. Safe Home denies that it acquired

   customer accounts obtained from ADT through deceptive sales practices. Safe Home denies

   knowledge or information sufficient to form a belief as to the truth of the allegations in

   Paragraph 48.

   Security Systems Inc. Answer: Defendant denies all allegations directed at SSI and denies

   knowledge or information sufficient to form a belief as to the truth of the allegations not directed

   at SSI.

             49.   In order to disguise her deceptive sales practices, the Alliance sales agent told

   Ms. Gallo that Alliance had purchased ADT and that she should not be alarmed when she

   received future invoices on Alliance letterhead. Contrary to these misrepresentations, Alliance

   had not purchased ADT, nor had ADT instructed an Alliance sales agent to call Ms. Gallo and

   offer her a different contract rate or new equipment.

   Safe Home Security Inc. Answer: Safe Home denies that it is Alliance’s successor-in-interest

   and denies that it is liable for Alliance’s tortious actions. Safe Home denies that it acquired

   customer accounts obtained from ADT through deceptive sales practices. Safe Home denies

   knowledge or information sufficient to form a belief as to the truth of the allegations in

   Paragraph 49.

   Security Systems Inc. Answer: Defendant denies all allegations directed at SSI and denies



                                                    22
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 23 of 56




   knowledge or information sufficient to form a belief as to the truth of the allegations not directed

   at SSI.

             50.     On October 15, 2019, Alliance technician Dwight Hammothe removed ADT’s

   equipment and installed Alliance’s own equipment. Ms. Gallo did not realize that she had been

   duped until her attempts at calling the customer service numbers provided by Alliance failed,

   leading her to call the ADT customer care center directly. ADT’s customer care team informed

   Ms. Gallo that ADT had neither been purchased by Alliance nor had a customer service

   representative call to offer her a new plan or equipment. Accordingly, Ms. Gallo requested that

   ADT reinstall the equipment removed by Alliance in order to reinstate her alarm monitoring

   service with ADT.

   Safe Home Security Inc. Answer: Safe Home denies that it is Alliance’s successor-in-interest

   and denies that it is liable for Alliance’s tortious actions. Safe Home denies that it acquired

   customer accounts obtained from ADT through deceptive sales practices. Safe Home denies

   knowledge or information sufficient to form a belief as to the truth of the allegations in

   Paragraph 50.

   Security Systems Inc. Answer: Defendant denies all allegations directed at SSI and denies

   knowledge or information sufficient to form a belief as to the truth of the allegations not directed

   at SSI.

   51.       The above anecdotes are by no means all of the reports of deceptive sales practices

   received by ADT. To date, ADT has itself collected hundreds of customer complaints regarding

   the sales practices of the Defendants. And as a result of nearly every such complaint, ADT is

   left to spend its own capital correcting and otherwise repairing the damage done by the

   Defendants’ conduct.



                                                     23
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 24 of 56




   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.


           52.     Nor do the customer complaints received by ADT represent the full scope of

   Defendants’ illegal conduct. Even a cursory review of the various enforcement actions brought

   by state attorneys general against Safe Home reveals a massive number of deceptive sales

   targeting ADT’s customer base, the vast majority of which ADT was previously unaware of.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

           53.     Accordingly, ADT’s investigation into the Defendants’ deceptive sales practices

   remains ongoing.

   Safe Home Security Inc. Answer: Defendant denies knowledge or information sufficient to

   form a belief as to the truth of the allegations.

   Security Systems Inc. Answer: Defendant denies knowledge or information sufficient to form a

   belief as to the truth of the allegations.

           ADT Has Incurred Significant Damages Resulting from Defendants’ Conduct

           Costs Incurred Repairing and/or Mitigating the Effects of Defendants’ Deception
           54.      Defendants’ deceptive sales tactics irreparably injure ADT’s relationships with

   its existing customers. As a result of each Defendant’s manipulation, ADT’s customers allow

   the Defendant’s sales agents entry to their homes under false pretenses, sign the Defendant’s

   contracts, uninstall their ADT alarm systems, replace these systems with the Defendant’s own

   equipment— or in the case of Anthem, Safe Home’s equipment—and terminate their ADT

   contracts.

   Safe Home Security Inc. Answer: Denied.


                                                       24
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 25 of 56




   Security Systems Inc. Answer: Denied.

          55.      Even where ADT’s customers subsequently recognize the scam perpetrated by

   the Defendants’ respective sales agents, ADT has no option but to send technicians to the

   deceived customers’ houses to reinstall, or even replace, the removed ADT equipment at

   considerable expense to ADT. Each Defendant is liable to ADT for these costs and damages

   caused by their individual company’s conduct.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

          56.      The constant need to assist ADT customers in fixing problems resulting from

   each Defendant’s deceptive sales conduct imposes a substantial cost on ADT to maintain and

   train customer service agents appropriately. In effect, ADT is forced to constantly police each

   of the Defendant’s salespeople. The Defendants are also liable for these costs and damages.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

          Injury to ADT’s Goodwill and Reputation
          57.      The Defendants’ deceptive sales tactics also injure ADT’s goodwill and

   reputation. Depending on which false story each Defendant communicated to any given

   customer, ADT’s customers are left with the false belief that ADT is out of business, that ADT

   has been acquired, that their ADT alarm systems are outdated and vulnerable to burglars, or that

   the individual Defendant has taken over ADT accounts. Others mistakenly believe that the

   Defendant inappropriately gained access to the private data the customers had entrusted to ADT,

   leaving them to question ADT’s ability to safeguard their interests, a critical shortcoming given

   the necessity of trust between any alarm services provider and its customers.

   Safe Home Security Inc. Answer: Denied.

                                                   25
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 26 of 56




   Security Systems Inc. Answer: Denied.

          58.       In a broader sense, each Defendant’s actions damage ADT’s goodwill and

   reputation as a reliable provider of security, automation and smart home services. Each

   Defendant’s targeting of ADT customers has led some to cease all services with ADT as a

   result of falling victim to these types of false and misleading practices. Some wrongly blame

   ADT for the Defendants’ conduct and never come to understand the lack of affiliation between

   the Defendant that deceived them and ADT.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

          59.       Even where ADT customers understand the Defendants’ scams for what they

   are, ADT’s goodwill and reputation is harmed, as such customers may reconsider their ADT

   service because ADT is a target of scammers.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

          60.       Customers often blame themselves for falling victim to the Defendants’ false

   and misleading sales tactics. Such self-blame not only contributes to an under-reporting of

   deceptive sales conduct, but irreparably harms ADT’s goodwill and reputation because

   customers believe they never would have fallen victim if they did not have an ADT system in

   their home in the first place.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

          Misappropriation of ADT’s Authorized Dealer Licensing
          61.       By falsely claiming an affiliation with ADT in their sales to consumers, each of

   the Defendants further injures ADT by taking for itself the essential benefit of being an ADT

                                                   26
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 27 of 56




   affiliate without paying any royalty or other consideration to ADT for the claim of affiliation.

   This is a benefit for which hundreds of licensed ADT dealers pay substantial financial

   consideration to ADT. Each of the Defendants pays nothing to use ADT’s name and brand for

   its own benefit, despite others in this marketplace paying substantial sums for the rights

   provided through an official licensing relationship with ADT. Moreover, the Defendants do not

   abide by ADT’s dealer guidelines and so misappropriate a right of affiliation with ADT.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

          Each Defendant’s Deceptive Conduct Is Knowing and Intentional
          62.       Such practices violate statutory and common-law prohibitions against the use

   of false and deceptive statements in commerce. They also violate the security systems

   industry’s own Code of Ethics and Standards of Conduct, which requires that companies

   “truthfully and clearly identify themselves by name . . . at the initiation of a sales presentation,

   without request from the consumer,” and which prohibits as common deceptive sales practices,

   inter alia, (a) any claim that a competitor is going out of business, (b) any claim that the

   company is taking over the competitor’s accounts, or (c) any offer of an “update” or “upgrade”

   of an existing system that requires the execution of a contract with a new security services

   provider.

   Safe Home Security Inc. Answer: Defendant denies the allegations against it and denies

   knowledge or information sufficient to form a belief as to the truth of the remaining allegations.

   Security Systems Inc. Answer: Defendant denies the allegations against it and denies

   knowledge or information sufficient to form a belief as to the truth of the remaining allegations.

          63.       Each of the Defendants knows these types of sales practices are contrary to the

   law and established industry standards, yet knowingly continues such conduct. None of the

                                                     27
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 28 of 56




   Defendants have taken appropriate action to curb such conduct by their respective sales agents.

   Safe Home Security Inc. Answer: Defendant denies that it has sales agents that engage in

   deceptive conduct and denies the remaining allegations against it.

   Security Systems Inc. Answer: Defendant denies that it has sales agents that engage in

   deceptive conduct and denies the remaining allegations against it.


          64.       Each Defendant’s conduct is knowing and intentional. At best, each Defendant

   is aware of such conduct by its sales agents but does not take sufficient actions to stop them

   despite having the ability to do so. At worst, each Defendant knowingly teaches and condones

   these actions by its sales agents.

   Safe Home Security Inc. Answer: Defendant denies that it has sales agents that engage in

   deceptive conduct and denies the remaining allegations against it.

   Security Systems Inc. Answer: Defendant denies that it has sales agents that engage in

   deceptive conduct and denies the remaining allegations against it.

          65.       Moreover, each Defendant’s conduct is geographically widespread and

   numerically voluminous, especially considering that many deceptive sales encounters never get

   reported to ADT.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

          66.       ADT has received reports of deceptive sales practices in most states in which

   each Defendant sells alarm systems. Many of the reported incidents occurred in the state of

   Florida.

   Safe Home Security Inc. Answer: Defendant denies the allegations against it and denies

   knowledge or information sufficient to form a belief as to the truth of the remaining allegations.

                                                   28
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 29 of 56




   Security Systems Inc. Answer: Defendant denies the allegations against it and denies

   knowledge or information sufficient to form a belief as to the truth of the remaining allegations.

          67.      The numerous reports ADT has received thus far are but the tip of the iceberg.

   It is an accepted (and obvious) tenet of consumer complaint behavior that for every aggrieved

   customer who reports a deceptive sales practice, many more go uncounted. The complaints that

   ADT received over the period discussed above are likely indicative of thousands of other

   occurrences where the customer either does not take the time to complain or never realizes he

   or she has been duped.

   Safe Home Security Inc. Answer: Defendant denies the allegations against it and denies

   knowledge or information sufficient to form a belief as to the truth of the remaining allegations.

   Security Systems Inc. Answer: Defendant denies the allegations against it and denies

   knowledge or information sufficient to form a belief as to the truth of the remaining allegations.

          68.      Upon information and belief, each Defendant’s own internal records will show

   how widespread and pervasive its deceptive sales practices are. Many ADT customers subjected

   to the Defendants’ deceptive sales practices will never complain to ADT. Rather, upon learning

   of the deceptive conduct the respective Defendant subjected them to, they will complain to that

   Defendant. ADT would therefore not have records of such conduct. Nevertheless, on

   information and belief, each of the Defendants will have exclusive possession and control of

   such records demonstrating their respective deceptive sales tactics.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

          69.      Defendants’ conduct has not stopped, and will not stop, because each

   Defendant generates significant profits from its deceptive tactics. Every alarm account the


                                                   29
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 30 of 56




   Defendant acquires through deceptive sales conduct creates a new revenue stream for that

   Defendant, potentially for several years beyond the initial term of the new contract. Thus, the

   Defendants deceptive practices are designed to obtain as many accounts as possible through

   whatever means possible. On information and belief, such conduct has permitted each

   Defendant to bolster their financial reports and receive new credit and/or equity investments

   that otherwise might not be possible without the illegal sales conduct.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

                       COUNT I - UNFAIR COMPETITION IN VIOLATION
                   OF THE LANHAM ACT, 15 U.S.C. § 1125(a)(1)(A) [FALSE AFFILIATION]
                                      (All Defendants)


             70.       ADT incorporates paragraphs 1 through 69 as if set forth fully herein.

   Safe Home Security Inc. Answer: Defendant repeats, realleges and incorporates by reference

   each and every response to the allegations contained in Paragraphs 1 through 69 as if fully set

   forth herein.

   Security Systems Inc. Answer: Defendant repeats, realleges and incorporates by reference each

   and every response to the allegations contained in Paragraphs 1 through 69 as if fully set forth

   herein.

             71.       The ADT Security Corporation owns the ADT Trademarks. ADT LLC uses the

   ADT Trademarks under license from The ADT Security Corporation. Both are injured by any

   effort by each respective Defendant to confuse ADT’s customers as to the affiliations of that

   Defendant’s sales agents with ADT.

   Safe Home Security Inc. Answer: Defendant denies knowledge or information sufficient to

   form a belief as to whether Plaintiffs own, use, and license the trademarks. Defendant denies the


                                                      30
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 31 of 56




   allegations against it.

   Security Systems Inc. Answer: Defendant denies knowledge or information sufficient to form a

   belief as to whether Plaintiffs own, use, and license the trademarks. Defendant denies the

   allegations against it.




           72.      Each Defendant’s sales agents use false representations of affiliation with ADT

   to confuse ADT’s customers as to the agents’ true affiliation, to interest the customers in their

   pitches, to win the customers’ trust, and to gain access to their homes.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

           73.      In fact, each Defendant’s sales agents do not represent ADT, nor are any of the

   Defendants affiliated in any manner with ADT.

   Safe Home Security Inc. Answer: Defendant denies that it has sales agents, admits that Safe

   Home is not affiliated with ADT, and denies all remaining allegations against it.

   Security Systems Inc. Answer: Defendant denies that it has sales agents, admits that SSI is not

   affiliated with ADT, and denies all remaining allegations against it.

           74.      Each Defendant’s sales agents make these false representations to ADT’s

   customers with the intent of deceiving ADT’s customers as to a relationship or affiliation with

   ADT that does not exist, and that has never existed.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

           75.      These false and misleading statements are likely to confuse consumers

   regarding the Defendant’s apparent (but false) affiliation with ADT in the initial stages of a


                                                    31
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 32 of 56




   sale.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

           76.     Some ADT customers, initially confused at their doorsteps, eventually realize

   by the end of the sale that the sales agents represent the Defendant, not ADT. But many do not,

   and remain confused at the point of sale and sign contracts with the Defendant in the mistaken

   belief that they are contracting with ADT or one of its affiliates. Even when the customer is

   initially confused but later comes to understand the sales agent is not affiliated with ADT, ADT

   is still damaged by the Defendant’s freeriding on ADT’s name and brand recognition.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

           77.     ADT has been and will continue to be damaged as a result of each Defendant’s

   false representations by the confusion of the market for ADT’s goods and services, by the

   disruption of ADT’s relationships with its customers, by the diversion of ADT’s customers to

   the Defendant, by ADT’s lost royalties, by ADT’s loss of control of the use of its brand in the

   market, and by damage to ADT’s goodwill and reputation as a reliable provider of security

   systems.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

           78.     ADT is entitled to an award of compensatory damages, as well as each

   Defendant’s profits, attorney fees, and the costs of this action pursuant to 15 U.S.C. § 1117(a).

   The court, pursuant the discretion confided to it under this section of the Act, should also

   consider enhancing these damages to compensate ADT fully for its losses.


                                                    32
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 33 of 56




   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

                    COUNT II - COMMON LAW UNFAIR COMPETITION
                                   (All Defendants)

             79.    ADT incorporates paragraphs 1 through 69 as if set forth fully herein.

   Safe Home Security Inc. Answer: Defendant repeats, realleges and incorporates by reference

   each and every response to the allegations contained in Paragraphs 1 through 78 as if fully set

   forth herein.

   Security Systems Inc. Answer: Defendant repeats, realleges and incorporates by reference each

   and every response to the allegations contained in Paragraphs 1 through 78 as if fully set forth

   herein.

             80.    ADT and each of the Defendants compete for a common pool of customers.

   Each of the parties in this lawsuit market security, automation, and smart-home services to the

   same target market of residential customers.

   Safe Home Security Inc. Answer: Defendant denies knowledge or information sufficient to

   form a belief as to the truth of the allegations.

   Security Systems Inc. Answer: Defendant denies knowledge or information sufficient to form a

   belief as to the truth of the allegations.

             81.    Each Defendant has engaged in unfair and deceptive misconduct by fielding a

   staff of sales agents who prey on unsuspecting and sometimes elderly and infirm customers and

   who make false sales pitches to ADT’s customers that are designed to mislead them into

   believing that they are acting on ADT’s behalf, when in fact they represent a competitor

   freeriding ADT’s goodwill to interfere with ADT’s contracts with its customers, and to sell and

   install new alarm systems.

                                                       33
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 34 of 56




   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

           82.      The Defendants actions are contrary to honest practice in industrial or

   commercial matters. They are prohibited by the alarm industry’s own code of conduct. They are

   independently actionable, inter alia, as tortious interferences with ADT’s contractual

   relationships, and as violations of the Lanham Act.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

           83.     Each Defendant’s actions are likely to cause confusion among consumers, and in

   fact already have caused confusion, not only in the initial stages of their agents’ sales pitches,

   but also at the point of sale.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

           84.     Each Defendant’s actions are also contrary to law because they prey upon

   elderly and infirm customers who are easy targets for their agents’ false sales pitches.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

           85.      ADT has been injured as a result of each of the Defendant’s actions.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.


           COUNT III - TRADE SLANDER/COMMERCIAL DISPARAGEMENT
                                 (All Defendants)

           86.      ADT incorporates paragraphs 1 through 69 as if set forth fully herein.



                                                    34
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 35 of 56




   Safe Home Security Inc. Answer: Defendant repeats, realleges and incorporates by reference

   each and every response to the allegations contained in Paragraphs 1 through 85 as if fully set

   forth herein.

   Security Systems Inc. Answer: Defendant repeats, realleges and incorporates by reference each

   and every response to the allegations contained in Paragraphs 1 through 85 as if fully set forth

   herein.

             87.   Each Defendant, through its respective sales agents, has intentionally made

   false and misleading statements about ADT, about ADT’s products and services, or about

   Defendant’s affiliation with ADT in their sales pitches to ADT’s customers as alleged herein.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

             88.   As described above, these statements include, but are not limited to,

   representations to ADT’s customer that the Defendant’s respective sales agent works for or with

   ADT, that the Defendant is ADT’s successor-in-interest or has otherwise acquired ADT’s

   customer accounts, that ADT has or will soon go out of business and will no longer service the

   customer’s account, that the ADT equipment installed in the customer’s home is no longer of

   good quality or adequate to provide the services the customer has contracted for and therefore

   must be replaced or “upgraded,” or that ADT’s equipment is defective and requires the

   Defendant’s sales agent to perform repairs.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

             89.   In every instance, there are no issues with ADT’s equipment requiring anyone,

   let alone the Defendant, to repair, replace, or otherwise “upgrade” the equipment installed in the



                                                   35
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 36 of 56




   customer’s home.

   Safe Home Security Inc. Answer: Defendant denies knowledge or information sufficient to

   form a belief as to the truth of the allegations.

   Security Systems Inc. Answer: Defendant denies knowledge or information sufficient to form a

   belief as to the truth of the allegations.

           90.      ADT has neither gone out of business nor is ADT in the process of winding

   down its business in the areas in which the Defendants have so stated to ADT’s customers. Nor

   has or would ADT affiliate itself with the Defendant or otherwise permit its customer accounts

   to be acquired by the Defendant given the poor market reputation possessed by each, or in the

   case of Safe Home, the numerous legal and/or administrative proceedings asserted against it by

   various state attorneys general.

   Safe Home Security Inc. Answer: Defendant denies knowledge or information sufficient to

   form a belief as to the truth of the allegations regarding whether ADT has gone out of business or

   is winding down or whether ADT would sell customer accounts to Defendant. Defendant denies

   the remaining allegations.

   Security Systems Inc. Answer: Defendant denies knowledge or information sufficient to form a

   belief as to the truth of the allegations regarding whether ADT has gone out of business or is

   winding down or whether ADT would sell customer accounts to Defendant. Defendant denies

   the remaining allegations.

           91.      Each of the Defendants’ false and misleading statements demean the quality of

   ADT’s goods and services.

   Safe Home Security Inc. Answer: Defendant denies that false or misleading statements were

   made and denies that false or misleading statements were knowingly made.



                                                       36
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 37 of 56




   Security Systems Inc. Answer: Defendant denies that false or misleading statements were made

   and denies that false or misleading statements were knowingly made.

            92.     At the time the statements were made, the Defendant knew the statements to be
   false.

   Safe Home Security Inc. Answer: Defendant denies that false or misleading statements were

   made and denies that false or misleading statements were knowingly made.

   Security Systems Inc. Answer: Defendant denies that false or misleading statements were made

   and denies that false or misleading statements were knowingly made.

            93.     The statements are defamatory per se in that the statements suggest conduct

   incompatible with the lawful exercise of business, including that ADT has gone out of business,

   ADT is in the process of winding down its business interests, the equipment installed by ADT

   in its customers accounts requires an upgrade to provide the services contracted for, or ADT

   would affiliate itself with entities such as Safe Home that are better known for government

   investigations into their deceptive sales practices than the services they sell.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

            94.     The statements are injurious and damage ADT in its industry and marketplace

   by causing ADT to lose sales, profits, and good will, and to suffer injury to its reputation.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

            95.     Furthermore, ADT has suffered out-of-pocket expenses including but not

   limited to the costs of ADT equipment taken by the Defendants when they remove such

   equipment from ADT customer homes and install their own; the costs incurred with replacing

   such equipment if and when the customers return to ADT; the costs incurred having to send

                                                     37
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 38 of 56




   ADT’s technicians to customers homes to remove the Defendants’ equipment and reinstall

   ADT components; and the need for ADT to train and maintain customer service agents and

   provide targeted advertising and customer notification to specifically address these issues

   caused by the Defendants’ deceptive trade practices described herein.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

             96.    Furthermore, the Defendants’ slanderous statements have required ADT to

   incur attorneys’ fees in order to end Defendants’ conduct.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

                         COUNT IV - TORTIOUS INTERFERENCE WITH
                         ADVANTAGEOUS BUSINESS RELATIONSHIPS
                                      (All Defendants)

             97.    ADT incorporates paragraphs 1 through 69 as if set forth fully herein.

   Safe Home Security Inc. Answer: Defendant repeats, realleges and incorporates by reference

   each and every response to the allegations contained in Paragraphs 1 through 96 as if fully set

   forth herein.

   Security Systems Inc. Answer: Defendant repeats, realleges and incorporates by reference each

   and every response to the allegations contained in Paragraphs 1 through 96 as if fully set forth

   herein.

             98.    ADT maintains valid and enforceable contracts and business relationships with

   its customers.

   Safe Home Security Inc. Answer: Defendant denies knowledge or information sufficient to

   form a belief as to the truth of the allegations.

   Security Systems Inc. Answer: Defendant denies knowledge or information sufficient to form a
                                                       38
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 39 of 56




   belief as to the truth of the allegations.

           99.      Typically, ADT customers display an ADT sign or window sticker outside their

   homes to deter potential burglars and broadcast to the outside world that the home is protected

   by ADT’s alarm system.

   Safe Home Security Inc. Answer: Defendant denies knowledge or information sufficient to

   form a belief as to the truth of the allegations.

   Security Systems Inc. Answer: Defendant denies knowledge or information sufficient to form a

   belief as to the truth of the allegations.

           100.     Each Defendant is knowledgeable of the contractual and business relationship

   between ADT and its customers. When the Defendant’s sales agents visit the homes of these

   individuals, they become (or are already) aware of such relationship and contract by, among other

   means: the sign displayed in front of the customer’s home, talking with the customer, observing

   the ADT equipment in the customer’s home, or through prior research and intelligence conducted

   on the customer’s address regarding existing alarm systems.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

           101.     Despite knowledge of the customer’s contractual and business relationship with

   ADT, the Defendant’s sales representatives intentionally and without valid justification

   interfere with such relationship and procure the breach of the ADT contract upon the promise

   that the Defendant will “buy out” the remaining term by paying to the customer an amount

   equal to the remaining obligation on their ADT contract.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.



                                                       39
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 40 of 56




           102.     ADT is damaged by the Defendants’ unlawful conduct by losing revenue

   streams that otherwise would remain with ADT absent the Defendant’s “buy out” offer, and

   also because the customer does not always remit any remaining amounts due and owing to ADT

   that the Defendant provides to its deceptively obtained customer.

   Safe Home Security Inc. Answer: Denied.

   Security Systems Inc. Answer: Denied.

                                          JURY DEMAND

                      Defendants demand a trial by jury on all issues so triable.

                                        PRAYER FOR RELIEF

           SSI and SHS deny that Plaintiffs are entitled to any of the relief requested in the Prayer

   for relief.

           WHEREFORE, the Defendants pray:

           a.     That the relief sought be denied;

           b.     That this action be dismissed; and

           c.     That the Defendants be awarded such relief as the Court deems just and proper.

                                          Affirmative Defenses

           By stating the defenses set forth below, Defendants do not agree or concede that they

   bear the burden of proof or persuasion.

       1. The Complaint fails to state a cause of action upon which relief can be granted.

       2. Plaintiff’s claims are barred, in whole or in part, by the doctrine of laches.

       3. Plaintiff’s claims are barred by the statute of limitations.

       4. Plaintiff has unclean hands because, inter alia, it has engaged in unfair competition and

                                                      40
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 41 of 56




          has engaged in the acts it is accusing Defendants of engaging in. Plaintiff also has unclean

          hands given the conduct it engaged in as set forth more fully in the Counterclaim section

          below.

      5. Plaintiff’s claims are barred, in whole or in part, by its failure to mitigate damages.

      6. Plaintiff’s claims are barred, in whole or in part, by the doctrine of waiver.

      7. This court lacks personal jurisdiction over the answering defendants.

      8. This court lacks subject matter jurisdiction.

      9. Plaintiff lacks standing to assert the claims set forth in Complaint

      10. Plaintiff has failed to join necessary parties.

      11. Plaintiff’s claims are barred by estoppel.

      12. Defendant Safe Home is not a successor in interest to Alliance Security, Inc. and refers to

          the applicable Asset Purchase Agreement and related documents and refers to the

          Bankruptcy proceedings and Orders of the Bankruptcy Court.

      13. Defendants reserve the right to assert additional defenses upon completion of discovery

          and investigation in this case.

      14. Defendants assert any defenses contained within the statutes asserted in the Complaint as

          if fully stated herein.

                                            COUNTERCLAIMS
          1.       Counterclaim-Plaintiff Safe Home Security, Inc. (“SHS”) is a corporation formed
   under the laws of the State of Connecticut, with its principal place of business in Connecticut. At
   all relevant times, SHS has been in the business of selling, servicing and monitoring residential
   and commercial security alarm systems throughout the United States since approximately 1988,
   when it was incorporated.

          2.       Counterclaim-Plaintiff Security Systems, Inc. d/b/a Safeguard America (“SSI”) is


                                                    41
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 42 of 56




   a Connecticut corporation with its principal place of business in Connecticut 06457. Security
   Systems, Inc. was incorporated in 1992.1

              3.       Plaintiffs are in the business of marketing, installing, and monitoring electronic
   security systems throughout the United States.

              4.       Plaintiffs are recognized leaders in the home security market.

              5.       Customers who enter into contracts with Plaintiffs pay monthly monitoring fees to
   Plaintiff for ongoing alarm monitoring services.

              6.       Plaintiffs have expended and continue to expend substantial time, money, and
   resources into acquiring customers, providing ongoing services to customers, and maintaining
   relationships and good will with their customers.

              7.       Counterclaim-Defendant the ADT Security Corporation, is a Delaware corporation
   with its principal place of business at 1501 Yamato Road, Boca Raton, Florida 33431. The ADT
   Security Corporation is ultimately wholly owned by ADT Inc., a Delaware corporation whose
   common stock is traded on the New York Stock Exchange.

              8.       Counterclaim-Defendant ADT LLC is a Delaware limited liability company with
   its principal place of business at 1501 Yamato Road, Boca Raton, Florida 33431. ADT LLC is an
   operating company that conducts the ADT alarm services business in the United States. ADT LLC
   uses the ADT Trademarks under license from The ADT Security Corporation. ADT LLC is owned
   by The ADT Security Corporation.

              9.       Counterclaim-Defendants are referred to collectively as “ADT.”

                                            JURISDICTION AND VENUE

              10.      This Court has jurisdiction over this matter under 28 U.S.C. § 1331 and 28 U.S.C.
   § 1367(a).



   1
       For the purposes of these counterclaims, both Counterclaim-Plaintiffs are referred to collectively as “Plaintiffs.”

                                                                42
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 43 of 56




          11.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b).

                                   DEFENDANTS’ MISCONDUCT
          12.     ADT’s sales agents engage in “cold” door-to-door sales wherein they mislead

   SHS’s and SSI’s customers into believing the ADT sales agent is affiliated with Plaintiffs, works

   for Plaintiffs, was sent on behalf of Plaintiffs, or is otherwise authorized to represent Plaintiffs.

          13.     Despite knowing the falsity of their statements, ADT’s sales agents use their

   deceptive and misleading sales pitches to persuade Plaintiffs’ customers to believe they have an

   existing relationship with the ADT sales agent.

          14.     Having deceived Plaintiffs’ customers into trusting them, the ADT sales agents

   persuade the customers to sign contracts with ADT for ADT equipment and monitoring services

   by misleading them to believe: that the ADT agreement is an extension of their SHS contract;

   that ADT had assumed the customer’s SHS or SSI account; or that Plaintiffs had assigned the

   customer account to ADT.

          15.     In other instances, the ADT sales agents instead disparage Plaintiffs’ products and

   services by falsely representing to Plaintiffs’ customers that she had no choice but to sign a

   contract with ADT if she wanted a functioning alarm service; that SHS no longer serviced their

   residential area; that SHS had gone out of business; that SHS had assigned their account to

   Defendants; or that SHS could not adequately monitor their alarm.

          16.     Such representations are false.

          17.     After successfully convincing unsuspecting SHS and SSI customers to sign an

   agreement with ADT, customers are subject to the legitimately-obtained SHS or SSI contract and

   the illegitimately-obtained ADT contract, causing them to terminate Plaintiffs’ service due to

   ADT’s demands for exorbitant contract termination payments.


                                                     43
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 44 of 56




       18. After receiving these customer reports, SHS became concerned that it was and continues
to be the victim of systematic poaching by Defendants.

       19. Ultimately, SHS learned that ADT had fraudulently taken over dozens of SHS customer
accounts in multiple states.

       20. Ultimately, SSI learned that ADT had fraudulently taken over dozens of SSI customer
accounts in at multiple states.
            21.     Plaintiffs documented many of these instances, which reflected that Defendants

    had fraudulently taken over a multitude of Plaintiff’s customer accounts and that Defendants’

    conduct was widespread and part of a pattern and practice over many months and across the

    country. Some of these reports are documented below. Plaintiffs reasonably believe that these

    instances are merely the “tip of the iceberg” and that discovery will uncover that Defendants

    targeted many more of Plaintiffs’ customers.

            22.     Below are several typical reports Plaintiffs have received from its customers

    about Defendant’s deceptive and improper sales practices.

            23.     H. Manandic was an SHS customer residing in Sacramento, CA. On or about

    August 29, 2017, an ADT sales agent approached Manandic, claiming to be a representative with

    Safe Home Security. That ADT sales agent misled Manandic into apparently signing an ADT

    agreement after falsely stating that SHS was switching its clients over to ADT because of issues

    with cell towers in the area. The ADT sales agent’s representations were in fact false.

            24.     In another instance, on or about September 1, 2020, ADT agent Teddy Nazario

    approached SHS customer A. Diaz in Bayamon, Puerto Rico and falsely represented that his

    SHS contract was no longer valid because Nazario had moved from SHS to ADT.

            25.     In fact, the Diaz’s contract with SHS was still valid and in effect.

            26.     In another instance, on or August 20, 2020, ADT agent Teddy Nazario

                                                     44
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 45 of 56




   approached SHS customer S. Bou, whom he knew to have a contract with SHS and deceived her

   into believing she needed to sign a new contract with SHS. Ms. Bou has reported that ADT’s

   Nazario made Ms. Bou sign this new contract, which was in fact a contract with ADT, resulting

   in Ms. Bou being charged for two contracts—once, legitimately by SHS and again,

   illegitimately, by ADT as a result of its agent’s misconduct.

           27.     On or about February 12, 2020, SSI customer C. Suarez was approached by an

   ADT sales agent who persuaded Mr. Suarez to sign a contract with ADT under false pretenses

   and then removed all of the SSI equipment from his residence without his permission. Mr.

   Suarez did not realize he had signed a contract with ADT until after the installation was

   complete. As Mr. Suarez wanted to stay with SSI, SSI incurred the expense of installing new

   equipment for Mr. Suarez. At the time the ADT contract was signed, Mr. Suarez’s contract with

   SSI was valid and in effect.

           28.     SSI Customer N. Ramos-Rodriguez of Rincon, Puerto Rico was approached by an

   ADT sales agent on or about August 19, 2019, misrepresenting that he was affiliated with SSI in

   order to persuade Ms. Ramos-Rodriguez to sign a contract. In reality, that contract was for

   service with ADT, which Ms. Ramos-Rodriguez did not learn until afterwards.

           29.     ADT and its agents also regularly attempt to improperly obtain the early

   termination of SHS and SSI’s customer accounts, as well, thereby unjustifiably interfering with

   their existing contracts.

           30.     For example, on or about August 31, 2020, ADT agent Teddy Nazario called W.

   del Valle, a customer he knew to have a contract with SHS, and told her she was required to

   cancel her contract with SHS and sign up with ADT. Ms. del Valle’s contract with SHS was

   valid and in effect at the time.



                                                   45
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 46 of 56




           31.     In another instance, on or about September 20, 2020 ADT agent Teddy Nazario

   called N. Torres, a customer he knew to have a contract with SHS, and told her she was required

   to cancel her contract with SHS and sign up with ADT. Ms. Torres’ contract with was valid and

   in effect at the time.

           32.     In early February 2017, an ADT sales agent came to the house of M. Brown, an

   SSI customer located in Perris, CA. That sales agent improperly and through deception obtained

   the termination of Brown’s SSI contract, destroying the installed SSI equipment in the process.

   After realizing he had been duped and had been switched over to ADT, Brown sought to return

   to SSI. As a result, SSI incurred the expense of replacing Brown’s improperly destroyed SSI

   equipment and the labor for installing that equipment.

           33.     SSI Customer S. Meyers of New Providence, NJ was repeatedly contacted by an

   ADT sales agent using aggressive sales tactics and attempting to convince Ms. Meyers to break

   her contract with SSI early and sign up with ADT. This ADT sales agent finally wore down Ms.

   Meyers into agreeing to sign up for ADT despite her valid contract with SSI on or about March

   16, 2021. Ms. Meyers’ contract with SSI was in effect and otherwise valid.

           34.     SSI Customer R. Baraso of Leesburg, Fl was approached on or about November

   27, 2018 by an ADT sales agent. That ADT sales agent improperly and through deception

   obtained the termination of Mr. Baraso’s otherwise valid contract with SSI, resulting in SSI

   losing the Baraso customer account.


           35.     As a direct result of Defendants’ unlawful conduct and interference with Plaintiffs’
   contracts with its customers, Plaintiff’s investment in acquiring these accounts was diminished.

           36.     Also, as a direct result of Defendants’ misconduct, Plaintiffs have lost current and
   future revenue from the cancelled monitoring contracts


                                                    46
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 47 of 56




              37.    Plaintiffs have incurred damages by virtue of having to send technicians to the
    residence of deceived consumers to re-install SHS’s equipment after being improperly removed or
    deactivated by an ADT sales agent.

                              Injury to SSI’s and SHS’s Goodwill and Reputation

              38.    In addition, SHS and SSI suffered injury and harm to their reputation and they have
    incurred costs associated with its extensive efforts to mitigate against such injury and harm.

              39.    Indeed, every time ADT and its agents falsely affiliate with SHS and/or SSI, that
    inaccurate association with ADT harms SHS and SSI’s reputations for providing safe and reliable
    home alarm monitoring services.

              40.    By falsely affiliating with SHS and SSI, ADT and its agents are incorrectly
    associating SHS and SSI with ADT’s multiple scandals, including the recent revelation that an
    ADT employee manipulated the accounts and monitoring equipment of over 200 customers in
    order to spy on them while they engaged in sexual intercourse, were nude, or otherwise believed
    they were in private.2

              41.    Indeed, by falsely affiliating with SHS and SSI, ADT and its employees damage
    their reputation by associating them with the 9,600 illegal instances of home camera monitoring
    “to view [customer] footage for sexual gratification.”3

                              ADT’S PATTERN OF CRIMINAL CONDUCT

              42.    In or about 2019, ADT and SHS began to negotiate a transaction whereby ADT
    would purchase from SHS a large block of SHS customer accounts.

          43. Such transactions between competitors are common within the Home Security System
market, with a relatively standardized pricing model based on recurring monthly revenue for each

    2
     U.S. ATTORNEY FOR THE NORTHERN DISTRICT OF TEXAS, “ADT Technician Pleads Guilty to Hacking Home
    Security Footage,” https://www.justice.gov/usao-ndtx/pr/adt-technician-pleads-guilty-hacking-home-security-
    footage (Jan. 21, 2021).
    3
        Id.

                                                           47
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 48 of 56




account expected based on the terms of the contracts being sold.

       44. As the parties’ negotiations continued into 2020, they were unable to reach an agreement
on the pricing for the block of contracts to be sold from SHS to ADT.

       45. Apparently determined to seize the initiative in their negotiations, on February 28, 2020
ADT sent David Roman correspondence accusing SSI and SHS of false and deceptive sales tactics.

       46. That correspondence from ADT demanded that SHS and its affiliates pay ADT
$9,500,000.00 within seven days “in full settlement of the damages that Safe Home’s conduct has
caused ADT.”

       47. That correspondence continued to threaten litigation against SHS unless it complied with
ADT’s demands for SHS and its affiliates to immediately pay ADT $9.5 million.

       48. The February 28, 2020 correspondence further threatened to saddle SHS with litigation
expenses in excess of $2 million.

       49. Given the parties’ ongoing negotiations, sending a “cease and desist” threatening legal
action and ruinous legal expenses unless SHS paid ADT $9.5 million and reformed its sales practices
to reflect ADT’s preferences constituted a violation of Fla. Stat. § 836.05, which prohibits any person
from using a printed communication to “maliciously threaten[] injury” to the property of another “with
intent to extort money or any pecuniary advantage whatsoever, or with intent to compel the person so
threatened, or any other person, to do any act or refrain from doing any act against his or her will. . . .”

       50. Notably, prior to February 28, 2020, ADT’s negotiating position with respect to the
purchase price for the block of SHS customers was not discounted to reflect what ADT viewed as the
value of its alleged claims against SHS.

       51. Thereafter, ADT consistently invoked the threat of bringing financially ruinous litigation
against SHS in the parties’ negotiations to attempt to compel SHS and its officers to sell the subject
block of customer accounts at a price substantially below what would be expected in a standard sale of
customer accounts in the industry.


                                                       48
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 49 of 56




        52. The February 28, 2020 correspondence from ADT was not, however, the only time ADT
extorted SHS.

        53. On June 16, 2020, Kenneth J. Porpora, the Chief Growth Officer of ADT, sent an
extortionate email to SHS’s representatives in the parties’ negotiations.

        54. That email made the following threat: “I will be instructing my team today that if we don’t
have an LOI that both sides are happy with by Wed, 6/24, to pull the ripcord, focus full time on other
opportunities, and turn the legal machine fully back on.” (emphasis added).

        55. This communication violated Fla. Stat. § 836.05 by maliciously threatening to injure the
property of another with the intent to extort money or gain any pecuniary advantage whatsoever and/or
to do any act or refrain from doing any act against his or her will.

        56. Specifically, by threatening to bring potentially ruinous litigation against SHS unless the
parties reached a transaction price acceptable to ADT, ADT was threatening to harm SHS and its
shareholders’ property by attempting to compel SHS to sell the customer accounts for substantially less
than their fair market value or face expensive and burdensome litigation.

        57. ADT’s repeated threats of potentially ruinous litigation unless SHS sold ADT a block of
customer accounts at a price that would financially hurt SHS constituted at least two distinct criminal
acts in violation of Fla. Stat. § 836.05.
                    COUNT I - UNFAIR COMPETITION IN VIOLATION
            OF THE LANHAM ACT, 15 U.S.C. § 1125(a)(1)(A) [FALSE AFFILIATION]
                               (ALL ADT DEFENDANTS)
        58. Plaintiffs incorporates paragraphs 1 through 57 as if set forth fully herein.

        59. Safe Home Security owns the common-law trademark rights for “Safe Home Security.”
SHS is injured by any effort by each respective Defendant to confuse SHS’s customers as to the
affiliations of that Defendant’s sales agents with SHS.

        60. Security Systems, Inc. owns the common-law trademark rights for “Security Systems, Inc.”
SSI is injured by any effort by each respective Defendant to confuse SSI’s customers as to the


                                                      49
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 50 of 56




affiliations of that Defendant’s sales agents with SSI.

       61. Defendant’s sales agents use false representations of affiliation with SHS or SSI to confuse
Plaintiffs’ customers as to the agents’ true affiliation, to interest the customers in their pitches, to win
the customers’ trust, and to gain access to their homes.

       62. In fact, Defendant’s sales agents do not represent SHS or SSI, nor are any of the Defendants
affiliated in any manner with Plaintiffs.

       63. Defendant’s sales agents make these false representations to Plaintiffs’ customers with the
intent of deceiving ADT’s customers as to a relationship or affiliation with Plaintiffs that does not exist,
and that has never existed.

       64. These false and misleading statements are likely to confuse consumers regarding the
Defendant’s apparent (but false) affiliation with SHS and/or SSI.

       65. SHS and SSI are damaged by the association with ADT that results from ADT freeriding
on their respective customer relationships and brand recognition.

       66. Plaintiffs have been and will continue to be damaged as a result of each Defendant’s false
representations by the confusion of the market for Plaintiffs’ goods and services, by the disruption of
Plaintiffs’ relationships with their customers, by the diversion of Plaintiffs’ customers to the Defendant,
by Plaintiffs’ loss of control of the use of its brand in the market, and by damage to Plaintiffs’ goodwill
and reputation as a reliable provider of security systems.

       67. SHS and SSI are entitled to an award of compensatory damages, as well as each
Defendant’s profits, attorney fees, and the costs of this action pursuant to 15 U.S.C. § 1117(a). The
court, pursuant the discretion confided to it under this section of the Act, should also consider enhancing
these damages to compensate SHS and SSI fully for their losses.
            WHEREFORE, Plaintiffs respectfully request that the Court enter judgment in its favor

    and against each of the Defendant’s, and award the following relief:

            a.     Compensatory damages, in an amount to be established at trial, but believed to be
            in excess of $10 Million;
                                                       50
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 51 of 56




             b.    An accounting of Defendant’s profits resulting from its deceptive practices, and
             payment of such profits to SHS and SSI;

             c.     Attorneys’ fees and costs incurred in the prosecution of this action, as provided by
             15 U.S.C. § 1117(a); and

             d.     Such other and further relief as the Court may deem appropriate in the
             circumstances.

                       COUNT II – COMMON LAW UNFAIR COMPETITION
                                   (ALL ADT DEFENDANTS)

        68. Plaintiffs incorporates paragraphs 1 through 57 as if set forth fully herein.

        69. Plaintiffs and ADT compete for a common pool of customers in the market for security
systems.

        70. ADT has engaged in unfair and deceptive conduct by deploying a team of its authorized
and exclusive agents that make false sales pitches to Plaintiffs’ customers designed to mislead them
into believing the agent is acting on behalf of or at the direction of Plaintiffs when in fact they represent
a competitor interfering with SHS’s and SSI’s contracts with their customers and to attempting to
replace SHS or SSI with its own alarm systems.

        71. ADT’s actions are contrary to honest practice in commercial matters and prohibited by the
alarm industry’s code of conduct.

        72. ADT’s actions are independently actionable as tortious interference with SHS’s and SSI’s
contractual relationships and/or Lanham Act violations.

        73. Each ADT’s agent’s actions are likely to and have already caused confusion among
consumers during and after the fraudulent or deceptive transaction is consummated.

        74. Plaintiffs have been injured as a result of ADT and its agents’ actions.
             WHEREFORE, Plaintiffs respectfully request that the Court enter judgment in their favor

     and against each of the Defendant’s, and award the following relief:



                                                       51
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 52 of 56




           a.      Compensatory damages, in an amount to be established at trial, but believed to be
                   in excess of $10 Million;

           b.      An accounting of each Defendant’s profits resulting from its deceptive practices,
                   and payment of such profits to SHS and SSI;

           c.      Punitive damages in a sum sufficient to deter ADT from engaging in further
                   deceptive sales practices;

           d.      Attorneys’ fees and costs incurred in the prosecution of this action; and

           e.      Such other and further relief as the Court may deem appropriate in the
                   circumstances.

                            COUNT III - TORTIOUS INTERFERENCE
                        WITH ADVANTAGEOUS BUSINESS RELATIONSHIPS
                                  (ALL ADT DEFENDANTS)

       75. Plaintiffs incorporate paragraphs 1 through 57 as if set forth fully herein.

       76. Plaintiffs maintains valid and enforceable contracts and business relationships with their
respective customers.

       77. SHS and SSI customers display a sign outside their homes to deter potential burglars and
broadcast to the outside world that the home is protected by SHS’s or SSI’s alarm system.

       78. ADT and its agents are knowledgeable of the contractual and business relationship between
SHS and its customers. When the Defendant’s sales agents visit the homes of these individuals, they
become (or are already) aware of such relationship and contract by, among other means: the sign
displayed in front of the customer’s home, talking with the customer, observing Plaintiffs’ equipment
in the customer’s home, or through prior research and intelligence conducted on the customer’s address
regarding existing alarm systems.

       79. Despite knowledge of the customer’s contractual and business relationship with SHS or
SSI, the Defendant’s sales agents intentionally and without valid justification interfere with such
relationship and procure the breach of the customer’s SHS or SSI contract.

       80. Plaintiffs are damaged by the Defendant’s unlawful conduct by losing revenue streams that


                                                     52
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 53 of 56




otherwise would remain with Plaintiffs absent the Defendant’s interference with their valid contractual
relationships.
               WHEREFORE, Plaintiffs respectfully requests that the Court enter judgment in its favor

     and against each of the Defendants, and award the following relief:

             a.       Compensatory damages, in an amount to be established at trial;

             b.       Punitive damages in a sum sufficient to deter each Defendant from engaging in
                      further deceptive sales tactics;

             c.       Attorneys’ fees and costs incurred in the prosecution of this action; and

             d.       Such other and further relief as the Court may deem appropriate in the
                      circumstances.

                  COUNT IV – CIVIL REMEDIES FOR CRIMINAL PRACTICES ACT
                                         (ALL ADT DEFENDANTS)

        81. SHS incorporates paragraphs 1 through 57 as if fully set forth below.

        82. In two distinct instances separated in time, ADT extorted SHS and its officers within the
meaning of Fla. Stat. § 836.05.

        83. Specifically, ADT sent a “cease and desist” threatening legal action and ruinous legal
expenses unless SHS paid ADT $9.5 million and reformed its sales practices to reflect ADT’s
preferences.

        84. The February 28, 2020 correspondence constituted a violation of Fla. Stat. § 836.05, which
prohibits any person from using a written communication to “maliciously threaten[] injury” to the
property of another “with intent to extort money or any pecuniary advantage whatsoever, or with intent
to compel the person so threatened, or any other person, to do any act or refrain from doing any act
against his or her will. . . .”

        85. Specifically, ADT’s threat of ruinous litigation absent compliance with its demands
constituted an attempt to extort money in the form of its demand for $9.5 million or to harm the SHS’s
property interest in the customer accounts it was demanding SHS sell it at a substantial discount.

                                                       53
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 54 of 56




         86. Employing a similar tactic months later, ADT once again extorted SHS by sending on June
16, 2020 a written communication threatening to “turn the legal machine fully back on,” i.e. initiate
potentially ruinous litigation against SHS and its officers unless SHS sold ADT a block of 35,000
customer accounts at a price substantially below their fair market value.

         87. The June 16, 2020 email constituted a violation of Fla. Stat. § 836.05, which prohibits any
person from using a written communication to “maliciously threaten[] injury” to the property of another
“with intent to extort money or any pecuniary advantage whatsoever, or with intent to compel the
person so threatened, or any other person, to do any act or refrain from doing any act against his or her
will. . . .”

         88. Specifically, ADT maliciously threatened injury to SHS’s legal and financial interests by
way of potentially ruinous litigation with the intent to gain a pecuniary advantage in the parties’
negotiations over the price of the SHS customer accounts ADT sought to purchase.

         89. This conduct, among other acts, constituted a “pattern of criminal activity” in violation of
Fla. Stat. § 772.103(4) by constituting an “endeavor to violate any of the provisions” of the statute,
namely Fla. Stat. § 772.103(3), which prohibits any person from participate in an extortion enterprise
through a pattern of criminal activity.

         90. This ongoing pattern of criminal conduct constitutes a continuing threat of illegal conduct
persisting into the future as ADT has indicated its intent to continue litigating against SHS until it has
acceded to all of ADT’s demands.
               WHEREFORE, Plaintiffs respectfully requests that the Court enter judgment in its favor

      and against each of the Defendants, and award the following relief:

               a.     Actual damages, in an amount to be established at trial;

               b.     Statutory damages;

               c.     Attorneys’ fees and costs incurred in the prosecution of this action; and

               d.     Such other and further relief as the Court may deem appropriate in the
                      circumstances.

                                                       54
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 55 of 56




   Dated: May 21, 2021                          Respectfully submitted,

                                                       /s/ Joshua H. Eggnatz
                                                       Joshua H. Eggnatz, Esq.
                                                       Fla. Bar No.: 0067926
                                                       Michael J. Pascucci, Esq.
                                                       Fla. Bar No.: 0083397
                                                       EGGNATZ | PASCUCCI
                                                       7450 Griffin Rd, Ste. 230
                                                       Davie, FL 33314
                                                       Tel: (954) 889-3359
                                                       Fax: (954) 889-5913
                                                       JEggnatz@JusticeEarned.com
                                                       Mpascucci@JusticeEarned.com


                                                       Joseph Lipari, Esq. (Pro Hac Vice)
                                                       THE SULTZER LAW GROUP, P.C.
                                                       270 Madison Avenue, Suite 1800
                                                       New York, NY 10016
                                                       Telephone: (854) 705-9460
                                                       Liparij@thesultzerlawgroup.com

                                                       Attorneys for Plaintiff and Third-Party
                                                       Defendant


                                   CERTIFICATE OF SERVICE

           I hereby certify that on May 21, 2021, I electronically filed the foregoing document with
   the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
   this day on all counsel of record on the attached Service List in the manner specified, either via
   transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized
   manner for those counsel or parties who are not authorized to receive electronically Notices of
   Electronic Filing.

                                                By: _ /s/ Joshua H. Eggnatz
                                                     Joshua H. Eggnatz
                                                     Fla. Bar. No.: 0067926

                                           SERVICE LIST


   SHOOK, HARDY & BACON L.L.P.
   Jennifer A. McLoone
   Florida Bar No. 029234

                                                  55
Case 1:20-cv-23918-AMC Document 71 Entered on FLSD Docket 05/21/2021 Page 56 of 56




   jmcloone@shb.com
   Eric S. Boos
   Florida Bar No. 0107673
   eboos@shb.com
   201 S. Biscayne Blvd., #3200
   Miami, Florida 33131
   Tel: (305) 358-5171
   Fax: (305) 358-7470

   Charles C. Eblen (pro hac vice)
   ceblen@shb.com
   2555 Grand Blvd.
   Kansas City, Missouri 64108
   Tel: (816) 474-6550
   Fax: (816) 421-5547

   Eric J. Hobbs (pro hac vice)
   ehobbs@shb.com
   1660 17th Street, Suite 450
   Denver, Colorado 80202
   Tel: (303) 285-5300
   Fax: (303) 285-5301

   Counsel for Plaintiffs ADT LLC and The ADT
   Security Corporation




                                                56
